 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave. Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    KAITLYN LEE-ANNE HOBSON,                         No. 1:18-CV-0447 (EPG)
12                       Plaintiff,
                                                       ORDER GRANTING PLAINTIFF’S
13           v.                                        MOTION FOR A FURTHER EXTENSION
                                                       OF BRIEFING SCHEDULE (SOCIAL
14    NANCY A. BERRYHILL,                              SECURITY DISABILITY APPEAL)
      ACTING COMMISSIONER OF
15    SOCIAL SECURITY,                                 (ECF No. 14)
16                       Defendant.
17

18          On December 26, 2018, Plaintiff filed a motion seeking a twenty-one day further

19   extension for the Opening Brief in the above-referenced matter. (ECF No. 14). Good cause

20   having been shown, IT IS ORDERED that Plaintiff shall be GRANTED her request for an

21   extension of twenty-one (21) days to serve and file her Opening Brief. The brief shall be filed on

22   or before January 16, 2018.

23
     IT IS SO ORDERED.
24

25      Dated:     December 26, 2018                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
